DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/14/2021. 
Claim(s) 1-3, 6, 8, 9, 12, 14-17, 19 and 20 are currently pending. 
Claim(s) 1 and 14-16 have been amended. 
Claim(s) 4, 5, 7, 10-11, 13 and 18 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 6, 8, 9, 12, 14-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,505,066. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1-5 of U.S. Patent No 10,505,066.
Regarding claims 1-3, 6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claim 1 of U.S. Patent No. 10,505,066.
Regarding claims 12, 14 and 15
All the limitations of claims 12, 14 and 15 can be found in claims 3-5 of U.S. Patent No 10,505,066.
Claims 1-3, 6, 8, 9, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,443,997. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1-10 of U.S. Patent No 9,443,997.
Regarding claims 1-3, 6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1, 5 and 6 of U.S. Patent No. 9,443,997.
Regarding claims 12, 14 and 15
All the limitations of claims 12, 14 and 15 can be found in claims 1, 3, 4, 6 and 8-10 of U.S. Patent No 9,443,997.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-15
The limitation “a first light receiving surface” is unclear and therefore renders the claim indefinite.  It is not clear which light receiving surface within the device the CZTSSe layer is abutting.  For purposes of applying are, it is interpreted that the first light receiving surface corresponds to that of the semiconductor layer.  The same analysis applies for claim 15.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2013/0164886, Liang et al.
Regarding claim 1

an absorber layer (614) in electrical communication and in direct contact with a first metal contact (corresponding to back contact comprising a metallic material) [Fig. 6A, paragraphs 0058-0059 and 0084], the absorber layer (614) comprising:
a Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type CZTSSe layer within absorber 614) [Fig. 6A, paragraphs 0029 and 0059], wherein the Cu-Zn-Sn-S(Se) (CZTSSe) layer is intrinsic [Fig. 6A and paragraph 0057], wherein a bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer (i-type CZTSSe layer) is in a range of from 1 to 1.5 eV (the bandgap of the absorber 614 is in a range of 1 eV to 1.5 eV) [Fig. 6A and paragraph 0059];
a first semiconductor layer (corresponding to p-type layer within the p/i/n junction of absorber layer 614) in contact with the CZTSSe layer (see i-type layer) [Fig. 6A and paragraphs 0057-0059], wherein the first semiconductor layer is a p-type semiconductor layer Fig. 6A and paragraphs 0057-0059]; and 
a second semiconductor layer (corresponding to n-type layer within the p/i/n junction of absorber layer 614) that is in contact with a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type layer) that is opposite a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that the first semiconductor layer (p-type layer) is present on [Fig. 6A and paragraphs 0057-0059], wherein the second semiconductor layer is an n-type semiconductor layer [Fig. 6A and paragraphs 0057-0059].
Teeter teaches controlling the addition of the particular materials such as copper, zinc, sulfur and/or selenium in order to tune or control the bandgap of the film which is 2ZnSnS4(1-y)Se4y with 0≤y≤1) to tune/control the band gap of the absorber [Fig. 4, paragraphs 0033, 0047 and 0064].  Accordingly, it is within the ambit of Teeter to control the degree of substitution of sulfur (S) with selenium (Se) to provide the desired bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer which is taught to be in a range of 1 to 2.5 eV.
Teeter does not teach the absorber layer being a “hybrid absorber layer” and the second n-type semiconductor layer comprising cadmium sulfide.
Liang teaches an n-type semiconductor layer comprising cadmium sulfide (CdS), wherein CdS one of a finite number of known available materials often used as the n-type semiconductor layer in CZTS devices [Fig. 3 and paragraph 0081].
Teeter and Liang are analogous inventions in the filed of photovoltaic devices comprising CZTSSe absorber materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Teeter to comprise cadmium sulfide (CdS), as in Liang, because said material is suitable as an n-type semiconductor layer forming a junction with a CZTSSe [Liang, paragraph 0081].
Further, because Liang teaches choosing from a finite number of identified, predictable n-type semiconductor materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Liang teaches that a CdS n-type semiconductor layer leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
It is noted that the above combination teaches a junction between dissimilar materials CdS/CZTSSe which reads on the limitation “a hybrid absorber layer”.
Regarding claim 2
Modified Teeter teaches the photovoltaic device as set forth above, wherein the first semiconductor layer, the Cu-Zn-Sn-S(Se) (CZTSSe) layer, and the second semiconductor layer provide a p-i-n solar cell structure [Teeter, Fig. 6A and paragraphs 0057-0059; Liang, paragraph 0081].
Regarding claim 3
Modified Teeter teaches the photovoltaic device as set forth above, wherein the second semiconductor layer (corresponding to the n-type layer within the p/i/n structure of absorber 614) is a buffer layer [Teeter, Fig. 6A and paragraphs 0057-0059; Liang, paragraph 0081].
Regarding claim 6
Modified Teeter teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to front contact layer) present on the buffer layer (n-type semiconductor layer within the p/i/n junction of absorber layer 614) [Teeter, Fig. 6A and paragraphs 0057-0059].
It is further noted that modified Teeter shows that typical front contact materials include TCOs such as, for example,  Al:ZnO, ITO, InZnO, B:ZnO, F:SnO2, etc. [Liang, paragraph 0088].  Accordingly, one of ordinary skill in the art would have found obvious 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 8
Modified Teeter teaches the photovoltaic device as set forth above, further comprising metal contacts formed on the transparent conductive contact layer (see metal grids formed on the front contact layer) [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Regarding claim 9
Modified Teeter teaches the photovoltaic device as set forth above, wherein the metal contacts/grids and the transparent conductive contact layer (see front contact) form a front light-receiving surface [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Regarding claim 14
Modified Teeter teaches the photovoltaic device as set forth above, wherein the CZTSSe layer (i-type CZTSSe layer within absorber 614) is abutting a first light-receiving surface and on top of the first semiconductor layer (p-type layer within p/i/n junction of the absorber 614) [Teeter, Fig. 6A and paragraphs 0057-0059].
Claims 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2013/0164886, Liang et al. and of US 2011/0226320, Little et al.
Regarding claim 16
Teeter teaches a photovoltaic device (solar cell 610) [Fig. 6A and paragraphs 0058-0059], comprising:
an absorber layer (614) in electrical communication and in direct contact with a first metal contact (corresponding to back contact comprising a metallic material) [Fig. 6A, paragraphs 0058-0059 and 0084], the absorber layer (614) comprising:
a Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type CZTSSe layer within absorber 614) [Fig. 6A, paragraphs 0029 and 0059], wherein the Cu-Zn-Sn-S(Se) (CZTSSe) layer is intrinsic [Fig. 6A and paragraph 0057], wherein a bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer (i-type CZTSSe layer) is in a range of from 1 to 1.5 eV (the bandgap of the absorber 614 is in a range of 1 eV to 1.5 eV) [Fig. 6A and paragraph 0059];
a first semiconductor layer (corresponding to p-type layer within the p/i/n junction of absorber layer 614) in contact with the CZTSSe layer (see i-type layer) [Fig. 6A and paragraphs 0057-0059], wherein the first semiconductor layer is a p-type semiconductor layer Fig. 6A and paragraphs 0057-0059]; and 
a second semiconductor layer (corresponding to n-type layer within the p/i/n junction of absorber layer 614) that is in contact with a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type layer) that is opposite a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that the first semiconductor layer (p-type layer) is present on [Fig. 6A 
Teeter teaches controlling the addition of the particular materials such as copper, zinc, sulfur and/or selenium in order to tune or control the bandgap of the film which is within a range of 1 to 1.5 eV [paragraphs 0059 and 0064].  Teeter further teaches that the substitution of sulfur with selenium (Cu2ZnSnS4(1-y)Se4y with 0≤y≤1) to tune/control the band gap of the absorber [Fig. 4, paragraphs 0033, 0047 and 0064].  Accordingly, it is within the ambit of Teeter to control the degree of substitution of sulfur (S) with selenium (Se) to provide the desired bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer which is taught to be in a range of 1 to 2.5 eV.
Teeter does not teach the absorber layer being a “hybrid absorber layer” and the second n-type semiconductor layer comprising cadmium sulfide.
Liang teaches an n-type semiconductor layer comprising cadmium sulfide (CdS), wherein CdS one of a finite number of known available materials often used as the n-type semiconductor layer in CZTS devices [Fig. 3 and paragraph 0081].
Teeter and Liang are analogous inventions in the filed of photovoltaic devices comprising CZTSSe absorber materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Teeter to comprise cadmium sulfide (CdS), as in Liang, because said material is suitable as an n-type semiconductor layer forming a junction with a CZTSSe [Liang, paragraph 0081].
Further, because Liang teaches choosing from a finite number of identified, predictable n-type semiconductor materials, one of ordinary skill in the art would have 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
It is noted that the above combination teaches a junction between dissimilar materials CdS/CZTSSe which reads on the limitation “a hybrid absorber layer”.
Modified Teeter does not teach a buffer layer of zinc oxide present on the hybrid absorber layer.
Little teaches forming a ZnO layer between the n-type buffer layer (n-type CdS layer) of the absorber and the front TCO layer [Fig. 1, paragraphs 0004 and 0024] in order to reduce the electrical leakage through the TCO layer and to improve the efficiency of the solar cell.  By positioning a zinc oxide layer over the buffer (n-type CdS layer), said zinc oxide layer blocks defects of the buffer which increases the average efficiency and service life of the solar cell, while the low resistivity layer (e.g., AZO) provides improved lateral current carrying properties and reduces unwanted IR absorption that is due primarily to free carriers [paragraph 0004].

The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Modified Teeter and Little are analogous inventions in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic device of modified Teeter to include a zinc oxide layer between the n-type CdS layer and the TCO front electrode, thereby resulting in the claimed “buffer”, because such forms a structure in which defects from the n-type CdS layer can be blocked by the zinc oxide layer which increases the average efficiency and service life of the solar cell, while the low resistivity of said zinc oxide layer (i.e., buffer) provides improved lateral current carrying properties and reduces unwanted IR absorption that is due primarily to free carriers [Little, paragraph 0004].
Regarding claim 17
Modified Teeter teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to front contact layer) present on the buffer layer (zinc oxide buffer) [Teeter, Fig. 6A and paragraphs 0057-0059; Little, paragraph 0004].

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 19
Modified Teeter teaches the photovoltaic device as set forth above, further comprising metal contacts formed on the transparent conductive contact layer (see metal grids formed on the front contact layer) [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Regarding claim 20
Modified Teeter teaches the photovoltaic device as set forth above, wherein the metal contacts/grids and the transparent conductive contact layer (see front contact) form a front light-receiving surface [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2013/0164886, Liang et al. as applied to claims 1-3, 6, 8, 9 and 14 above, and further in view of US 2012/0138866, Agrawal et al.
Regarding claim 12
All the limitations of claim 1, from which claim 12 depends, have been set forth above.
Modified Teeter does not teach that the first semiconductor layer (p+-region 912) including CuInxGa(1-x)Se2 where a value of x can vary from 1 to 0.
Agrawal teaches a hybrid absorber layer comprising a thin film formed from a plurality of particle layers thereby creating a distinct composition profile [paragraph 0052]. The composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe (because x can be 0, CIGSSe reads on the limitation “CuInxGa(1-x)Se2 where the value of x can vary from 1 to 0”) [paragraphs 0052, 0065-0069 and 0077-0076].  
Particularly, a second particle layer coated on the first layer can include CIGSSe [paragraph 0069].  Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].
Modified Teeter and Agrawal are analogous inventions in the field of photovoltaic cells comprising chalcogenide materials.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the first semiconductor/p-type layer of modified Teeter to comprise the CIGSSe, as in Agrawal, in order to form a junction between dissimilar materials (CZTSSe and CIGSSe) because .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2013/0164886, Liang et al. as applied to claims 1-3, 6, 8, 9 and 14 above, and further in view of US 2012/0266933, Do et al.
Regarding claim 15
All the limitations of claim 1 have been set forth above.
Modified Teeter teaches an p-i-n structure where the CZTSSe layer is closer to a first light-receiving surface and on top the first semiconductor layer (p-type layer within p/i/n junction of the absorber 614) [Teeter, Fig. 6A and paragraphs 0057-0059].
Modified Teeter does not teach the CZTSSe layer being on top of the second semiconductor layer (n-type layer within p/i/n junction of the absorber 614) [Teeter, Fig. 6A and paragraphs 0057-0059].
Do shows that a p-i-n structure is a recognized equivalent to the n-i-p structure [paragraph 0086].
In the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the first and second semiconductor layers such that the CZTSSe layer is on top of the second semiconductor layer, because Do shows that such is an equivalent structure known in the art [MPEP 2144.06].  It has been held that rearranging parts of an invention involves only routine skill in the art [MPEP 2144.04].

Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-20 on the grounds of nonstatutory obviousness type double patenting have been fully considered but are not persuasive.  
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 10, 11 and 13 under 35 U.S.C. §112(b) have been fully considered.  The newly filed amendments overcome the rejection of claims 10, 11 and 13 under 35 U.S.C. §112(b).  However, claims 14 and15 remain rejected as set forth above.
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §102 have been fully considered but moot because the arguments do not apply to the combination of references being used in the current rejection. The arguments that remain pertinent are answered herein.
Examiner notes that the claims are silent as to how the hybrid absorber is formed.  The claims do not set forth which materials/layers form the hybrid structure.  Accordingly, adjacent layers of different materials will meet with the limitations of the claim.  For example, disclosure of an absorber layer comprising a CdS/CZTSSe junction will meet the limitations regarding the term “hybrid” as it comprises different materials. 
With regards to applicants arguments regarding the use of Bojarczuk et al. as evidentiary support, while the rejection no longer relies on said reference, it is noted that if the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.  While the prior art does not necessarily use the same terminology as Applicant, Bojarczuk et al. was only cited to show that “buffer” is a commonly used term for such CdS layer.  Bojarczuk et al. did not modify in any way the already disclosed structure in the prior art.  
	Applicant argues that Agrawal et al. does not disclose a hybrid absorber layer, as there is no discussion of hybrid absorber layers throughout the entirely of the Agrawal et al. disclosure. 

	Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With regards to the intrinsic CZTSSe layer, said feature is taught by Teeter, wherein the absorber 614 includes an i-type CZTSSe layer [Fig. 6A and paragraphs 0057-0059].  Agrawal was cited merely for the hybrid absorber layer. While Agrawal does not use the term “hybrid”, Agrawal teaches composite nanoparticle films that can be used as the absorber layer in a photovoltaic device [paragraph 0078]. Said composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe [paragraphs 0052, 0065-0069 and 0077-0076].  Said second particle layer coated on the first layer can include CIGSSe [paragraph 0069]. Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076]. It is further noted that the nanoparticle-based thin films described in Agrawal can be used as the light absorbing layer in a photovoltaic device [Agrawal, paragraph 0078]. It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the p-i-n junction of Teeter with the materials of Agrawal, thereby forming a hybrid absorber layer, in order to allow the creation of a composition 
	Applicant further argues that this material is not taught or suggested by Do et al. The photovoltaic materials disclosed in Do et al. include Si. Ge. Cu—in—Ga—Se (CIGS), CdTe, GaSb, InAs, PbS, GaP, ZnTe, CdS, ASP, and/or GaAs.
Examiner respectfully disagrees.  Do was merely cited to show that a p-i-n structure is a recognized equivalent to the n-i-p structure taught in Bedell [paragraph 0086].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to applicant’s arguments regarding Little, Examiner notes that Little was cited to meet with the deficiencies in Bedell regarding the claimed ZnO buffer layer, wherein Little shows that ZnO buffer layers reduce the electrical leakage through TCO layers and improve the efficiency of the solar cell [paragraph 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721